     Case 2:20-cv-01515-JAD-BNW Document 18
                                         16 Filed 09/26/20
                                                  09/25/20 Page 1 of 3




     WRIGHT, FINLAY & ZAK, LLP
 1
     Darren T. Brenner, Esq.
 2   Nevada Bar No. 8386
     Lindsay D. Robbins, Esq.
 3   Nevada Bar No. 13474
     7785 W. Sahara Ave., Suite 200
 4
     Las Vegas, NV 89117
 5   (702) 637-2345; Fax: (702) 946-1345
     lrobbins@wrightlegal.net
 6   Attorneys for Plaintiff, HSBC Bank USA, National Association, as Trustee for the
 7   Certificateholders of ACE Securities Corp. Home Equity Loan Trust, Series 2007-WM1, Asset-
     Backed Pass-Through Certificates
 8
                                UNITED STATES DISTRICT COURT
 9
                                      DISTRICT OF NEVADA
10
11
     HSBC BANK USA, NATIONAL                        Case No.: 2:20-cv-01515-JAD-BNW
12   ASSOCIATION, AS TRUSTEE FOR THE
     CERTIFICATEHOLDERS OF ACE
13   SECURITIES CORP. HOME EQUITY LOAN              STIPULATION AND ORDER TO
     TRUST, SERIES 2007-WM1, ASSET-                 EXTEND TIME PERIOD TO RESPOND
14
     BACKED PASS-THROUGH                            TO MOTIONS TO DISMISS [ECF Nos.
15   CERTIFICATES,                                  11-13]

16                       Plaintiff,                 [First Request]
            vs.
17
     FIDELITY NATIONAL TITLE GROUP,
18   INC.; FIDELITY NATIONAL TITLE
     INSURANCE COMPANY; FIDELITY
19   NATIONAL TITLE AGENCY OF NEVADA,                             ECF No. 16
     INC.; DOE INDIVIDUALS I through X; and
20   ROE CORPORATIONS XI through XX,
     inclusive,
21
                        Defendants.
22
23
            COMES NOW Plaintiff, HSBC Bank USA, National Association, as Trustee for the
24
25   Certificateholders of ACE Securities Corp. Home Equity Loan Trust, Series 2007-WM1, Asset-

26   Backed Pass-Through Certificates (“HSBC Bank”), Defendants Fidelity National Title Insurance
27
     Company (“FNTIC”) and Fidelity National Title Agency of Nevada, Inc. (“Fidelity Agency”),
28



                                             Page 1 of 3
     Case 2:20-cv-01515-JAD-BNW Document 18
                                         16 Filed 09/26/20
                                                  09/25/20 Page 2 of 3




     and Specially-Appearing Defendant Fidelity National Title Group, Inc. (“FNTG”) (collectively,
 1
 2   the “Parties”), by and through their counsel of record, hereby stipulate and agree as follows:

 3          1. On August 14, 2020, HSBC Bank filed its Complaint in Eighth Judicial District
 4
                Court, Case No. A-20-819620-C;
 5
            2. On August 17, 2020, FNTIC filed a Petition for Removal to this Court [ECF No. 1];
 6
 7          3. On September 15, 2020, FNTIC filed a Motion to Dismiss [ECF No. 11];

 8          4. On September 15, 2020, Fidelity Agency filed a Motion to Dismiss [ECF No. 12];
 9          5. On September 15, 2020, FNTG filed a Motion to Dismiss [ECF No. 13];
10
            6. HSBC Bank’s deadline to respond to all pending Motions to Dismiss is currently
11
                September 29, 2020;
12
13          7. HSBC Bank’s counsel is requesting an extension until Thursday, October 29, 2020, to

14              file its response to all pending Motions to Dismiss;
15          8. This extension is requested to allow counsel for HSBC Bank additional time to
16
                review and respond to the points and authorities cited to in the Motions;
17
            9. Counsel for FNTIC, Fidelity Agency and FNTG does not oppose the requested
18
19              extension;

20   ///
21
     ///
22
     ///
23
     ///
24
25   ///

26   ///
27
     ///
28



                                                 Page 2 of 3
     Case 2:20-cv-01515-JAD-BNW Document 18
                                         16 Filed 09/26/20
                                                  09/25/20 Page 3 of 3




           10. This is the first request for an extension which is made in good faith and not for
 1
 2             purposes of delay.

 3         IT IS SO STIPULATED.
 4
      DATED this 25th day of September, 2020.         DATED this 25th of September, 2020.
 5
 6    WRIGHT, FINLAY & ZAK, LLP                       SINCLAIR BRAUN LLP

 7    /s/ Lindsay D. Robbins                          /s/ Kevin S. Sinclair
      Lindsay D. Robbins, Esq.                        Kevin S. Sinclair, Esq.
 8    Nevada Bar No. 13474                            Nevada Bar No. 12277
 9    7785 W. Sahara Ave., Suite 200                  16501 Ventura Boulevard, Suite 400
      Las Vegas, NV 89117                             Encino, California 91436
10    Attorneys for Plaintiff, HSBC Bank USA,         Attorney for Defendants, Fidelity National
      National Association, as Trustee for the        Title Group, Inc., Fidelity National Title
11
      Certificateholders of ACE Securities Corp.      Insurance Company, and Fidelity National
12    Home Equity Loan Trust, Series 2007-WM1,        Title Agency of Nevada, Inc.
      Asset-Backed Pass-Through Certificates
13
14   IT IS SO ORDERED.
                       26
15         Dated this _____ day of September, 2020.
16                                              ________________________________________
17                                              UNITED STATES DISTRICT COURT JUDGE

18
19
20
21
22
23
24
25
26
27
28



                                             Page 3 of 3
